Hoar, J.
Alexander Watts, Jr. having died without issue, his estate, by Gen. Sts. c. 91, § 1, cl. 2, would descend to his father, unless the provision in cl. 6 of the same section is applicable to the case. That clause is as follows : “ If a person dies leaving several children, or leaving one child and the issue of one or more others, and any such surviving child dies under age and not having been married, all the estate that came to the deceased child by inheritance from such deceased parent, shall descend in equal shares to the other children of the same parent, and to the issue of any such other children who have died, by right of representation.” Alexander Watts, Jr. died under age and not having been married; and the remaining questions, therefore, are, whether the estate came to him by inheritance from his mother; or if not, and it came to him directly from his grandmother, whether he took it as a purchaser under her will or by inheritance from her.
The case of Hubbard v. Rawson, 4 Gray, 242, is the authority upon which the plaintiff relies to show that the devise to Mrs. Watts was of an equitable fee simple contingent, and that her children would take as purchasers, and not by inheritance. It resembles the case at bar in many particulars, differing chiefly in these; that there the mother survived the testator, and the equitable estate vested in her, while here the mother died before the testatrix, and took nothing by the devise ; and secondly, that the devise over in Hubbard v. Rawson was to the “ children,” and in this case it is to the “ heirs at law ” of the beneficiary first named. The first seems to be important, because by the death of Mrs. Watts before the testatrix, nothing passed to her which her children could inherit, and they must take the estate devised either by the statute substitution of them in place of their mother as devisees, or as heirs of their grandmother by right of representation. Rev. Sts. c. 62, § 24. Gen. Sts. c. 91, § 1, cl. 1.
But as it appears from the facts agreed that the devise in the will of Mrs. Sedgwick became, by the death of Mrs. Watts, a devise to Alexander Watts, Jr. and Henry S. Watts, of the same estate which they would have taken as heirs of their *174grandmother, the authority of Ellis v. Page, 7 Cush. 161, is decisive to show that such devise was void, and that they must take as heirs of their grandmother by right of representation of their mother. The doctrine of Ellis v. Page was not adverted to in the opinion in Hubbard v. Rawson, and it does not distinctly appear whether the facts in the latter case would call for its application.
We are thus brought to the single question whether, if persons take an estate by inheritance from a more remote ancestor by right of representation of a nearer ancestor, they can be regarded as taking it by inheritance from the latter, within the meaning of the sixth clause of Gen. Sts. c. 91, § 1. This question, so far as we are aware, has never been decided in this commonwealth.
But we can have no doubt that in such a ease the estate does not come by inheritance from the nearer ancestor, within the meaning of the law. The children of Mrs. Watts did not inherit any estate from her, because it never became hers. In determining who were the heirs of their grandmother, the statute made them entitled to take the share which their mother would have taken, if she had lived, as representing her in the line of descent; but the inheritance was directly from the grandmother. The representation of their mother is only to fix the share which they shall inherit.

Judgment for the plaintiff.